REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. As per claims 1, 11,20, recites,  receiving, by a computer-implemented chatbot system, an event notification from 3a software application, wherein the event notification is generated based on the software 4application determining that one or more conditions associated with an event are satisfied;  5determining, by the chatbot system and based on information contained in the 6event notification, a dialog flow state for starting a new conversation between a first chatbot in 7the chatbot system and a user;  8determining, by the chatbot system, whether to output to the user a prompt 9requesting the user to confirm a start of the new conversation, wherein determining whether to 10output the prompt includes determining whether there is an existing conversation between the 11user and a chatbot in the chatbot system; and  12starting, by the chatbot system, the new conversation in the determined dialog 13flow state.
In particular the claims are drawn to a chatbot system where there are multiple chatbots, the user is in a chat with a chatbot, the chatbot system receives event notification from an application and based on information in the event notification, outputting a prompt in the current conversation  to request a user to confirm a start of a new conversation with another chatbot, the user confirms the conversation, and a new conversation  is started between the user and the another chatbot in the current conversation.
The closest prior art of record is

US 10,680,986 issued to Wu, teaches stacking different conversation where a first chat communication is part of a second chat conversation that is different than the first chat conversation. In response to the receiving the first chat communication, the presentation of the chat are stacked where there is a top conversation and a bottom conversation. 
US 2020/0143797 issued to Manoharan et al., teaches digital assistant platform that includes cross-platform bot that bridges existing chatbot platforms.  The cross-platform bot enables take-specific bots to coordinate to combine functionality. 
US 2018/0322380 issued to Aggarwal, teaches an event for initiating an interaction between the user and a virtual assistant.  The system determines based on an action whether to output an notification of the event and request to perform an action associated with the event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459